 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00210 TLN
10
                                  Plaintiff,            ORDER SEALING DOCUMENTS
11
                            v.
12
     JAGPAL SINGH,
13
                                 Defendant.
14

15

16          Pursuant to Local Rule 141(b) and based upon the representation contained in Defendant Jagpal
17 Singh’s (“Defendant”) Request to Seal, IT IS HEREBY ORDERED that Defendant’s nine-page

18 memorandum pertaining to Defendant and Defendant’s Request to Seal shall be SEALED until further

19 order of this Court.

20          It is further ordered that access to the sealed documents shall be limited to the Government and
21 counsel for Defendant.

22          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
23 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

24 Defendant’s request, sealing Defendant’s motion serves a compelling interest. The Court further finds

25 that, in the absence of closure, the compelling interests identified by Defendant would be harmed.

26 / / /
27 / / /

28 / / /

                                                        1
30
 1         In light of the public filing of its request to seal, the Court further finds that there are no

 2 additional alternatives to sealing Defendant’s motion that would adequately protect the compelling

 3 interests identified by Defendant.

 4 Dated: December 5, 2019

 5

 6

 7

 8                                  Troy L. Nunley
                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           2
30
